MEMORANDUM **
Singh Saimplay Lehamber, a native and citizen of India, petitions for review of the Board of Immigration Appeals’ (“BIA”) order dismissing his appeal from an immigration judge’s decision denying his application for protection under the Convention Against Torture (“CAT”). We have jurisdiction pursuant to 8 U.S.C. § 1252. We review for substantial evidence the denial of relief under CAT. Bellout v. Ashcroft, 363 F.3d 975, 979 (9th Cir.2004). We deny in part and dismiss in part the petition for review.
Lehamber has not demonstrated that he is entitled to CAT relief because he has not established that it is more likely than not that he will be tortured if removed to India. See 8 C.F.R. § 208.16(c); Kamalthas v. INS, 251 F.3d 1279, 1284 (9th Cir.2001). Because the BIA reopened the proceedings solely to address Lehamber’s CAT claim, we will not address Lehamber’s contentions related to his asylum and withholding of removal claims. See 8 C.F.R. § 1208.18(b)(2) (stating that aliens with final removal orders dated before March 22, 1999, “may move to reopen proceedings for the sole purpose of seeking protection under [CAT]”).
PETITION FOR REVIEW DENIED in part; DISMISSED in part.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.